DETAILED ACTION
In response to the Amendments filed on December 13, 2021, claims 1, 2 and 4-8 are amended. Currently, claims 1-9 and 12 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first coupling element configured to connect to each of the throttle units in a fluid-conducting manner” on lines 9-10 and “a second coupling element configured to connect in a fluid-conducting manner to one of the plurality of pump units” on lines 21-23 in claim 1;
“a third coupling element, which is designed to the medical pump device in a fluid-conducing manner to a patient-side access” of claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
the first coupling element and the second coupling element as plug and/or screw connectors (instant pg. 4, line 27), complementary locking or snap-fit geometries (instant pg. 5, lines 17-25 and instant pg. 9, lines 19-23); and 


Response to Arguments
With regards to claim objections, the amendments to the claims are considered sufficient to clarifying the previous informalities. Therefore, the previous claim objections are hereby withdrawn.

Applicant’s arguments on pgs. 5-6 filed on December 13, 2021 regarding Kriesel, Soika, McWilliams, and Kriesel are not persuasive. In particular, applicant argues that none of these references disclose the claimed invention as amended. However, it is noted that the combination of the prior art discloses the amended limitations as further explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US Pat. No. 5,284,481) in view of Kriesel (US Pub. No. 5,419,771).
Claim 1. Soika discloses a kit for modular configuration for a medical pump device comprising: 
a first group comprising a plurality of different pump units (10) contained in a packing arrangement (64, 128, or 104) (see Figs. 7, 8, col. 4, lines 17-28 for container 4; Fig. 13, col. 5, lines 37-49 for packaging system 128; and Fig. 14, col. 5, lines 50-68 for package 104), each of the plurality of different pump units having a maximum 
a second group comprising throttle units (i.e., tubing set) contained in the packing arrangement (Figs. 7-8, 14), and that the throttle units being disconnected from the different pump units (Fig. 13);
wherein each of the plurality of different pump units each have a first coupling element (i.e., the bayonette type couplings) (col. 3, lines 21-25; i.e., since the bayonette type couplings forms a complementary locking geometry with cap 36 and therefore considered an equivalent structure to the first coupling of the instant application), configured to connect to each of the throttle units in a fluid-conducting manner (i.e., via tube 52), 
wherein each of the throttle units is connectable to each of the plurality of different pump units to throttle delivery of the medical fluid (col. 3, lines 51-58; i.e., since tubing set is capable of being connected to collapsible infusion apparatus), and
wherein the throttle units each has a differently dimensioned throttle effects (col. 3, lines 55-58; i.e., since each tubing set comprises filter 58, connector 60, and means for connecting and dispensing, each tubing set has a different throttle effect pending on the filter and means for connecting and dispensing for the respective tubing set),
wherein the throttle units each has a second coupling element (36) (col. 3, lines 21-25; i.e., since cap 36 forms a complementary locking geometry of with the bayonette 
However, Soika does not explicitly disclose that the throttle units being packed separately from the plurality of different pump units in the packaging arrangement (lines 7-8); that the maximum pump volume capacity of each of the plurality of different pump units is different (lines 13-14); or that the plurality of different pump units and the throttle units are arranged spatially separated from each other in the packing arrangement (lines 24-25). 
In regards to limitations of lines 7-8 and lines 24-25, Soika discloses packing arrangements wherein infusers 10 assembled with tubing sets in Figs. 7, 8 (col. 4, lines 17-28)  and Fig. 14 (col. 5, lines 50-68) and wherein infusers 10 and the tubing sets are disassembled in Fig. 13 (col. 5, lines 37-49), but does not further disclose that the tubing sets being separately packed in the packaging arrangement spatially separated from infusers 10. It is noted that Soika further discloses that the infuser units comprising infusers 10 and respective tubing sets being packaged as a kit for a treatment supply including cylindrical bores 72 in block 68 for the infusers inside of housing 62 for transportation to the user for the packing arrangements of Figs. 7, 8 (col. 4, lines 17-50). Moreover, Soika discloses that Fig. 13 is an alternative packaging system for the multiple infusers (col. 5, lines 37-49) which is an alternative to the cylindrical bores in a block system for the embodiment of Figs. 7, 8 but does not further disclose how the tubing sets in the infuser units are being packaged for the alternative packaging system of Fig. 
In regards to the limitation of lines 13-14, although Soika does not explicitly disclose that “wherein the pump units have differently dimensioned pump volumes,” Soika does further disclose that the pump volume of housing 12 is filled by a pharmacist for the patient (col. 4, lines 36-64). Since the patient administer the infusers in a specified order (col. 4, lines 39-41), one of ordinary skill in the art would have recognized that the volume of housing 12 would be at a volume suitable for the treatment requirement of the patient. Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the kit of Soika with the pump volume having different dimensions corresponding to the treatment requirement of the patient. Moreover, it is noted that Kriesel discloses a fluid delivery apparatus and support assembly comprising a plurality of different pump units (14, 16) with pump volumes of different medicinal fluids in different volumes so that a number of different delivery protocols can be achieved (col. 9, lines 34-37). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the kit of Soika with the pump volume that are different dimensioned so that a number of different delivery protocols can be achieved (col. 9, lines 34-37).
Claim 2. Soika further discloses that the plurality of different pump units each has an elastomer membrane (i.e., collapsible housing 12) for receiving and delivering the medical fluid and, in a state at least partially filled with the medical fluid, is elastically extended in such a way that a delivery pressure is produced (col. 2, lines 54-62).
Claim 4. Soika further discloses that the throttle units each has a third coupling element (60), which is designed to connect the medical pump device in a fluid-conducting manner to a patient-side access (col. 3, lines 55-57; i.e., connector 60 as illustrated in Fig. 1 is a known fluid connector in the medical field and therefore considered an equivalent structure to the third coupling of the instant application)
Claim 5. Soika further discloses that the throttle units each has a filter element (58), which is provided for filtering the medical fluid (col. 3, lines 55-56).
Claim 6. Soika further discloses that the plurality of different the pump units each has a filling state in which it is pre-filled with the medical fluid (col. 4, lines 36-64; i.e., pre-filled by a pharmacist).
Claim 7. Soika further discloses that the plurality of different pump units each has a sealing element (48), by which each of the plurality of different pump units is openably sealed in a fluid-tight manner (col. 3, lines 36-50; i.e., check valve provides a seal when inlet port is not used for filling).
Claim 12. Soika discloses a medical pump device for delivering a medical fluid, the medical pump device having a modular configuration comprised of the kit according to claim 1 (Fig. 1) (see claim 1 above for additional details).

Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US Pat. No. 5,284,481) in view of Kriesel (US Pub. No. 5,419,771) further in view of Lampropoulos (US Pub. No. 2003/0208158 A1).
Claim 3. Soika in view of Kriesel discloses the kit according to claim 1, wherein Soika further discloses that the first coupling element and the second coupling element are designed complementing each other but does not disclose that the complementing is in such a way that a fluid-conducting connection produced by the coupling elements is non-releasable. However, it is noted that Lampropoulos also discloses a modularized infusion pump apparatus wherein the pressure infuser bag 20 is non-releasably coupled tube 22 while coupler 8 allows for the infuser bag to be couplable with different flow control elements to form different configurations via tube 22 and coupler component 8A to a corresponding coupler component 8B (Fig. 2; [0040]-[0042]). Therefore, since Soika in view of Kriesel and Lampropoulos are drawn to modularized infusion pump apparatuses with tubing between the infuser bag and the patient (tubing set of Soika and modules 4, 6 of Lampropoulos), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Soika in view of Kriesel with the feature of switching flow constraining elements such as adding or removing a filter without removing the tubing from the bag as disclosed by Lampropoulos such that the first coupling element and the second coupling element are designed complementing each other in such a way that a fluid-conducting connection produced by the coupling elements is non-releasable so as to allow for the user to modify the configuration of the apparatus ([0041] of Lampropoulos). Moreover, such modification would be considered a simple substitution of one known element (i.e., tubing set of Soika) for another (i.e., tubing set of Lampropoulus) to 
Claim 8. Soika in view of Kriesel discloses the kit according to claim 1, wherein Soika does not explicitly disclose that the plurality of pump units each has a pressure reducer, by which a delivery means of the medical fluid is reducible. However, it is noted that Kriesel further discloses the plurality of different pump units each has a pressure reducer (i.e., venting means), by which a delivery pressure of the medical fluid is reducible (col. 13, lines 52-55).  Moreover, Lampropoulos also discloses that the modularized infusion pump apparatus further comprises pressure release valve 12 configured to prevent the pressure of pressure infuser bag module 2 from exceeding a given pressure ([0030]). Therefore, since Soika in view of Kriesel and Lampropoulos are drawn to modularized pressure infusion pump apparatuses, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Soika in view of Kriesel with the feature of the plurality of pump units each has a pressure reducer, by which a delivery means of the medical fluid is reducible as disclosed by Lampropoulos so as to prevent the pressure from exceeding a given pressure ([0030] of Lampropoulos).
Claim 9. Soika in view of Kriesel discloses the kit according to claim 1, wherein Soika does not explicitly disclose a further group with a plurality of different functional units is provided, wherein the functional units have different dimensioned properties, and wherein the functional units are each connectable in a fluid-conducting manner to one of the plurality of different pump units and/or one of the throttle units. Moreover, Lampropoulos also discloses that the modularized infusion pump apparatus comprises a plurality of functional units (i.e., .

Claims 1, 2, 4-8, and 12 are also rejected under 35 U.S.C. 103 as being unpatentable over Kriesel (US Pub. No. 5,419,771) in view of Soika (US Pat. No. 5,284,481).
Claim 1. Kriesel discloses a kit for the modular configuration of a medical pump device for delivering a medical fluid (i.e., since Kriesel discloses a modular configuration of all the claimed kit), the kit comprising: 
a first group comprising a plurality of different pump units (i.e., fluid dispensers such as dispensers 14, 16) , each of the plurality of different pump units having a maximum pump volume capacity for receiving and delivering the medical fluid (col. 9, lines 34-41; i.e., the maximum fill volume of each dispenser), 

wherein each of the plurality of different pump units has a first coupling element (116) (Figs. 1, 5; i.e., it is noted that outlet port structure 116 is plug received by inlet port 32) configured to connect to each of the throttle units (i.e., fluid input 32 with respective valve means illustrated in Fig. 5 including 40, 42, 30, 120) in a fluid-conducting manner (col. 6, lines 4-16), 
wherein each of the throttle units is connectable to each of the plurality of different pump units to throttle delivery of medical fluid (col. 9, lines 12-33; i.e., each valve 42a-42d controls the fluid of the respective dispenser), 
wherein the maximum pump volume capacity of each of the plurality of different pump units is different (col. 9, lines 34-41),
wherein the throttle units each has a differently dimensioned throttle effect (col. 9, lines 12-33; i.e., each valve 42a-42d controls the fluid of the respective dispenser providing differently dimensioned affect the medication delivery),
wherein the throttle units each has a second coupling element (32) (Figs. 1, 5; i.e., it is noted that inlet port 32 is a socket-like structure receiving outlet port structure 116) configured to connect in a fluid-conducting manner to one of the plurality of different pump units (col. 8, line 60 until col. 9, line 7), and 

Kriesel does not explicitly disclose that the plurality of different pump units and the throttle units being packed separately in a packing arrangement. However, Soika also discloses a kit for modular configuration for a medical pump device (as explained for claim 1 above). In particular, it is noted that Soika discloses that the medical pump device being arranged in a packing arrangement where the pump and the throttle unit assembled in Figs. 7, 8 (col. 4, lines 17-28) and Fig. 14 (col. 5, lines 50-68); or the pump and the throttle unit is disassembled in Fig. 13 (col. 5, lines 37-49) for transporting to the user (col. 4, lines 17-50 of Soika). Therefore, since both Kriesel and Soika are drawn to a kit for modular configuration of a medical pump device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kriesel with the feature of the plurality of different pump units and the throttle units being contained in a packing arrangement either assembled or disassembled and separate from each other as disclosed by Soika for convenient packaging for transporting to the user (col. 4, lines 17-50 of Soika). 
Furthermore, although both Kriesel and Soika do not explicitly disclose that the throttle units are also contained in the packing arrangement and spatially separated from the plurality of different pump units. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the packing arrangement of Kriesel in view of Soika with the plurality of different pump units and the throttle units being assembled or separated in the packing arrangement depending on the particular treatment 
Claim 2. Kriesel further discloses that the plurality of different pump units each has an elastomer membrane (87), which forms the pump volume for receiving and delivering the medical fluid and, in a state at least partially filled with the medical fluid, is elastically extended in such a way that a delivery pressure on the pump volume is produced (col. 7, lines 55-62; i.e., since membrane 87 is distensible).  
Claim 4. Kriesel further discloses that the throttle units each has a third coupling element (50,52), which is designed to connect the medical pump device in a fluid-conducting manner to a patient-side access (34 (Fig. 1, 5; col. 8, line 60 until col. 9, line 33; i.e., since fluid passageways 50, 52 are provided in valve means to fluidly couple reservoirs R to central portion 30 and thereby to delivery spike 36 for delivery to the patient).  
Claim 6. Kriesel further discloses that each of the plurality of different pump units has a filling state in which it is pre-filled with the medical fluid (col. 7, lines 62-66; i.e., dispensers can be prefilled prior to being assembled with respective fluid inlet port 32).  
Claim 7. Kriesel further discloses that the plurality of different pump units each has a sealing element (125), by which each of the plurality of different pump units is openably sealed in a fluid-tight manner (col. 9, lines 1-11).  
Claim 8. Kriesel further discloses that the plurality of different pump units each has a pressure reducer (i.e., venting means), by which a delivery pressure of the medical fluid is reducible (col. 13, lines 52-55).  
Claim 12. Kriesel discloses a medical pump device for delivering a medical fluid, the medical pump device (12) having a modular configuration comprised the kit according to claim 1 (Fig. 1; col. 5, lines 26-36).   

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. In particular, applicant appears to argue on pgs. 5-6 that the cited references do not disclose the amended limitations but this is not persuasive. As explained in the rejection above, Soika, Kriesel, and Lampropoulus all discloses pump devices with modular configuration with Soika further explicitly disclosing a kit of the modular pumps in a packing arrangement for a treatment procedure for a patient. It is noted that the combinations of Soika, Kriesel, and Lampropoulus are relied upon for disclosing the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783